Citation Nr: 1503329	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January and April 2011 by the Department of Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky.  The January 2011 rating decision denied, in pertinent part, service connection for cardiomyopathy (claimed as heart condition).  The April 2011 rating decision denied a rating higher than 70 percent rating for PTSD and entitlement to TDIU.   

In October 2014, the Veteran testified by videoconference from the Louisville RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's cardiomyopathy (claimed as heart condition) is causally related to his service-connected PTSD.

2.  The Veteran's PTSD has not been productive of total psychiatric impairment at any time during the appeal period, but the preponderance of the evidence indicates that his PTSD, along with the combined effects of his other service-connected disabilities, prevents him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  Cardiomyopathy (claimed as heart condition) is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).  

2.  The criteria for a disability rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for a grant of TDIU are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


During his October 2014 Board hearing the Veteran testified that his appeal, on all issues, would be satisfied by a grant of service connection for cardiomyopathy (claimed as heart condition), and a grant of TDIU based on PTSD in combination with his other service-connected disabilities.  As the Board finds that the evidence supports the requested compensation, no discussion of VA's duty to notify or assist is necessary as the Veteran is being awarded a complete grant of the benefits sought on appeal.

I.  Cardiomyopathy (claimed as heart condition)

The Veteran seeks service connection for a heart condition, which he maintains is related to his service-connected PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as myocarditis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In making all determinations, the Board must consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  



Analysis

VA treatment records reflect a current diagnosis of cardiomyopathy, but the record contains no evidence of cardiomyopathy during service or in the year after service, so service connection on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 is not warranted.  There is, however, evidence of a link between the Veteran's cardiomyopathy and his service-connected PTSD.  Medical records confirm that the Veteran has a history of alcohol and cocaine abuse (see, e.g., p. 7 of June 2013 VA file review opinion); and according to an April 2012 psychiatric VA examiner, cocaine use is a "very common cause of cardiomyopathy."  See also August 2011 VA heart examiner's opinion that based on his history of alcohol and cocaine abuse, the Veteran's cardiopmyopathy is at least as likely as not proximately due to his service-connected PTSD.  Although the June 2013 VA examiner stated that he could not relate the Veteran's cocaine abuse to his PTSD without resorting to speculation, the Veteran swears that he started using cocaine after service, to deal with his PTSD symptoms (see July 2012 statement from Veteran, and Board Hearing Transcript, p. 5); and as this lay evidence is not contradicted by any other evidence of record the Board finds it to be persuasive.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the weight of the evidence is in favor of the claim for service connection on a secondary basis.  38 C.F.R. § 3.310(a).

II.  PTSD &TDIU

In addition to the foregoing, the Veteran seeks a higher rating for his PTSD.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Analysis

The evidence shows that the Veteran suffers from significant symptoms of PTSD, including intrusive recollections of the shipboard tragedy that he was involved in during service; defensive avoidance behaviors; anxious hyperarousal; depressed mood; panic attacks; nightmares and sleep impairment; and irritability.  See, e.g., June 2013 VA claims file review report; and May 2011 letter from VA social worker.  However, the Veteran does not allege, and the evidence does not show, that his PTSD has been productive of total psychological impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living ; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name at any time during the appeal period.  The criteria for a schedular rating higher than 70 percent are therefore not met.  38 C.F.R. §§ 4.3, 4.7, 4.126.  

However, while the Veteran's PTSD disability picture does not meet the criteria for the highest rating of 100 percent under the schedular criteria, the Veteran maintains, and Board is persuaded, that he is unable to obtain and maintain substantially gainful employment due to his PTSD in combination with his service-connected disabilities.  During his 2014 Board hearing the Veteran testified that he is unable to work because it is hard for him to cope and maintain focus.  See Board Hearing Transcript, pp. 7-12.  He added that he has tried, but that it just hasn't worked out; and testified that his vocational rehabilitation counselor has determined that his physical and psychological behavior is not conducive to training or employment.  .  Transcript, p. 12.  Given the fact that the Veteran's PTSD alone is 70 percent disabling and that his heart condition is due to his PTSD, and based on all of the evidence of record, including the vocational rehabilitation evidence, the Board finds that a grant of TDIU, i.e., a total rating, based on the combined effects of the Veteran's service-connected disabilities, is warranted.  This satisfies the benefit sought on appeal.







ORDER

Service connection for cardiomyopathy (claimed as heart condition) is granted.

A disability rating higher than 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


